          Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 1 of 16



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

                                                      )
INTEGRATED COMMUNICATIONS &                           )
TECHNOLOGIES, INC. et al.,                            )
                                                      )
         Plaintiffs,                                  )
                                                      )
v.                                                    )        Civil No. 16-10386-LTS
                                                      )
HEWLETT-PACKARD FINANCIAL                             )
SERVICES COMPANY et al.,                              )
                                                      )
         Defendants.                                  )
                                                      )

               ORDER ON PLAINTIFFS’ MOTION TO COMPEL (DOC. NO. 249)

                                              November 15, 2019

SOROKIN, J.

         Pending before the Court is the plaintiffs’ Motion to Compel, Doc. No. 249. The motion

requires some explication of the events preceding its filing and its procedural posture.

I.       BACKGROUND

         In January 2013, the Beijing, China police arrested Jade Cheng, Cathy Yu, and Jason Yuyi

on suspicion of selling counterfeit computer products in alleged violation of Chinese law. See

generally Amended Complaint, Doc. No. 41.1 The Beijing police took these actions allegedly in

response to complaints from H3C, which was then apparently a Chinese entity with some sort of

relationship with Hewlett-Packard (“HP”). Eventually, the Beijing police released and exonerated

Cheng, Yu, and Yuyi, all three of whom were employees of Integrated Communications and

Technologies, Inc. (“Integrated”). In the course of the arrest and detention, the Chinese police


1
  Citations to “Doc. No. __” reference documents appearing on the court’s electronic docketing system; pincites are
to the page numbers in the ECF header. Unless otherwise noted, the recitation of facts that follows is taken from the
plaintiffs’ Amended Complaint (Doc. No. 41).

                                                          1
        Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 2 of 16



apparently also had communications with HP China, another entity that then had some sort of

relationship with HP. In December 2015, Integrated, along with these three employees, filed suit

in state court against Hewlett-Packard Financial Services Company (“HPFS”) and Hewlett-

Packard Financial Services (India) Private Limited (“HPFS India”), but did not name H3C, HP

China, nor any other HP-related entities or employees in their suit. See Doc. No. 1-1 at 7. The

defendants promptly removed the case to federal court and moved to dismiss. Doc. No. 1;

Doc. No. 19. At a July 8, 2016 hearing on the motion to dismiss, counsel for the plaintiffs, Dimitry

Joffe, requested the opportunity to amend the complaint. Doc. No. 40. The Court allowed this

request and denied the motion to dismiss as moot. Id.

       The Amended Complaint filed by Attorney Joffe on behalf of the plaintiffs named only the

same two corporate entities as the defendants—HPFS and HPFS India—though it did allege

additional claims and set forth more factual allegations, than in the original complaint. A renewed

motion to dismiss followed the filing of the Amended Complaint. Doc. No. 46. Six months after

the filing of the Amended Complaint and after extensive briefing on the motion to dismiss, but

prior to a ruling from the Court on that motion, Attorney Joffe again sought leave to file a further

amended complaint on behalf of the plaintiffs. Doc. No. 64. As a basis for the ever-expanding

number of plaintiffs, defendants, claims, and factual allegations during the one-plus year the action

had been pending, Attorney Joffe asserted that the defendants’ “deceit” caused the delay in filing.

Id. at 2. The Court denied this motion, inter alia, for “violation” of Local Rule 7.1(b)(1) and for

“fail[are] to explain” the claims or parties they sought to add. Doc. No. 67. There was no basis in

the record of the case for counsel’s assertion of deceit causing a delay in seeking to further amend

the complaint. Nothing had prevented the plaintiffs from making in December 2015 the additional

allegations they sought to advance thirteen months later in January 2017. The Court also noted



                                                 2
          Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 3 of 16



concerns that portions of the proposed amended complaint may violate Rules 8 and 11. Id. The

Court’s denial was without prejudice, provided a renewed motion was timely filed. Id.

        Within the time allotted by the Court, the plaintiffs filed a renewed motion to file a

proposed amended complaint. Doc. No. 79. The proposed Amended Complaint sought to add as

defendants Hewlett-Packard, Inc. (“HPI”), Hewlett-Packard Enterprise (“HPE”),2 several

employees of certain HP entities including the CEO of HPE (who had been the CEO of HP prior

to its division into HPI and HPE, see n.2), and an outside law firm. Seven family members of the

arrested employees, along with the CEO of Integrated, joined the proposed Amended Complaint

as plaintiffs. Doc. No. 79-2. The proposed Amended Complaint contained the same typographical

errors, the same missing citations, and the same violations of Rule 8 exhibited by the previously

proposed amended complaint that the Court had rejected. Simply put, “Plaintiff failed to make

any effort whatsoever to cure any, let alone all, of the violations of Rule 8.” Doc. No. 95 at 14;

see also id. at 2 n.2. The allegations of the proposed Amended Complaint did make one point

clearly and repeatedly, however: the plaintiffs believed that their arrest by the Beijing police

resulted from improper allegations of counterfeit sales of goods made by H3C, Doc. No. 79-2 ¶ 2,

and their imprisonment was extended due to the improper actions (or the inaction) of various

employees of entities related to HPI or HPE, reaching up to the highest levels of these entities,

including the CEO. Id. ¶¶ 19–25. Although the Court allowed in part the filing of the Second

Amended Complaint, the Court struck portions of it under Rules 8 and 12(f) and denied leave in

some other respects under Rule 12(b)(6). Doc. No. 95 at 2 n.2, 8.3



2
 HPI and HPE resulted from the division of the predecessor legacy entity Hewlett-Packard on November 2, 2015, i.e.,
after the events in question but prior to the filing of this lawsuit.
3
  The operative complaint (“the Second Amended Complaint”) filed after the Court’s ruling on the motion for leave
contained many of these same allegations, though the CEO no longer appeared as a defendant in light of the Court’s
ruling. Doc. No. 101.

                                                        3
        Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 4 of 16



       Thereafter, the parties made initial disclosures, the plaintiffs brought the seized items to

the United States for inspection by the defendants (an action ordered by the Court and resisted by

the plaintiffs), and discovery commenced under an initial schedule issued by the Court.

Doc. No. 144. Under the then-governing schedule, the parties had until February 16, 2018, to

serve requests for documents or interrogatories. Id. at 2. During this time, the parties negotiated

and submitted to the Court an initial stipulation regarding the discovery of electronically stored

information (“ESI”) on April 6, 2018 (“the Original ESI Protocol”). Doc. No. 149. The parties

agreed to many, but not all, aspects of the Original ESI Protocol. The plaintiffs demanded that the

defendants designate as ESI custodians for purposes of the electronic search five individuals whom

the defendants objected to so designating. Doc. No. 149-1 at 3–4. The five disputed individuals

were: G. Daniel McCarthy, John Schultz, Meg Whitman, James Kwok, and Meng Tao. Id.

       On April 24, 2018, the Court reviewed various issues with counsel including the disputes

over the ESI protocol. As to proposed ESI custodian McCarthy, the Court observed that, for the

time period McCarthy served as general counsel of HPFS, “plaintiff is entitled” to information

from him, though the Court made no formal ruling on the dispute. Doc. No. 272 (Hr’g. Tr.) at 58.

As to proposed ESI custodians Schultz (HP’s overall general counsel at the relevant time) and

Whitman (HP’s CEO at the time), the Court observed that the plaintiffs’ requests as framed were

“wholly unreasonable on the present record and wholly unsupported.” Id. at 69. However, the

Court proceeded to state “that they might have something [and] some targeted look, I leave to all

of you to figure out,” but the Court made plain that a general search of these two individuals’

emails, iPhones, and documents was unwarranted. Id. Thereafter, the Court turned to other issues.

       Just prior to the conclusion of the hearing, counsel for the plaintiffs raised the dispute about

the final two proposed ESI custodians: Kwok and Tao. Id. at 91. Both individuals were either HP



                                                  4
         Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 5 of 16



China or H3C employees. Id. at 91–92. There was no dispute that both had at least some

knowledge of events relevant to this lawsuit. Id. Defense counsel stated his position clearly and

unequivocally:

            •    “HP China is a separate corporate entity . . .” Id. at 92;

            •    “[W]e believe we can do a search of e-mails of those individuals that would be

                 responsive, and we’re willing to do so.” Id.;

            •    “[T]o the extent that there’s something on the common system[4] that’s responsive,

                 very good; but we’re not standing here saying to Your Honor that we’re compelling

                 HP China or that we’re reaching through the corporate separateness to get HP China

                 folks to be responsive. That’s not how it’s going to be done.” Id. at 93;

            •    Defense counsel understood that the HP entities had a common email server

                 permitting a search of emails of those two persons. Id.

        In light of these statements by counsel, and subject to defense counsel’s caveat “if that

understanding changes [about the common email server], we will let Mr. Joffe know,” the lawyers

for the parties reached agreement. Id. Defense counsel proceeded to remind the Court and

plaintiffs’ counsel that (1) the defendants were not agreeing to respond to discovery aimed at HP

entities not parties to the action; and (2) that “there was no commonality between the HP e-mails

and the H3C e-mails.” Id. at 93–94. Attorney Joffe stated he was “satisfied.” Id. at 94. The Court

took no further action regarding the dispute over the proposed ESI custodians at that time.

        A few weeks later, in May 2018, the parties sought mediation pursuant to the Court’s

mediation program. The mediation, held on August 7, 2018, was unsuccessful, and Magistrate



4
  The Court then understood defense counsel to be referring to a central email server for all “@hp.com” email
addresses, which for purposes of discovery was generally accessible to the entity defendants.

                                                     5
         Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 6 of 16



Judge Dein recommended that the case proceed toward trial. Doc. No. 163. The Court had entered

no formal stay during the mediation. Doc. No. 156; Doc. No. 170. After the mediation, no party

made any effort (at least none that is apparent to the Court) to move the case forward and

apparently no discovery occurred for the remainder of August, all of September, and all of October.

On November 9, 2018, the plaintiffs filed a motion to restore the case to the trial calendar and enter

a revised schedule. Doc. No. 168. Because no stay had entered, this motion was denied as moot,

and the Court reminded the parties that the existing schedule governed, though it noted they could

file a request to adjust the schedule. Doc. No. 170.

        The parties thereafter proposed, and the Court entered, a revised scheduling order

providing for service of final document requests or interrogatories by February 14, 2019, and

completion of all paper and electronic discovery by April 15, 2019. Doc. Nos. 177, 178.5 The

parties jointly proposed these deadlines without dispute. When the parties proposed a revised

schedule, they also jointly proposed a revised ESI Protocol. They submitted this proposed protocol

(“the Final ESI Protocol”) to the Court on December 21, 2018, Doc. No. 183, and the Court

adopted it on January 2, 2019, Doc. No. 184. Significantly, the Final ESI Protocol, like the

Original ESI Protocol, referenced an attached exhibit listing the custodians whose ESI the

defendants had committed to searching for responsive documents and information. In contrast to

the Original ESI Protocol, the parties agreed on the list of the defendants’ custodians in the Final

ESI Protocol. Notably, this list did not include Kwok or Tao, among others. Doc. No. 183-1 at 8.

Neither in the Final ESI protocol nor in any other contemporaneous or subsequent filing with the

Court did the plaintiffs object to the clear and unequivocal position taken by the defendants that



5
  The Court has made only one change to these discovery deadlines: it extended the time to complete paper and
electronic discovery to June 17, 2019, largely to accommodate the plaintiffs’ failure to complete their document
production in a timely manner. Doc. No. 196.

                                                       6
          Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 7 of 16



they would not search H3C email servers or produce documents (including email) from any HP

entities not named in the action.6 The plaintiffs’ now pending motion to compel cites only the

Original ESI Protocol; it never cites, refers to, or even mentions the Final ESI Protocol, perhaps

because much of what they now complain about they agreed to in that document, which the Court

adopted without objection.7

         During this course of events and despite the sweeping and sprawling nature of the Second

Amended Complaint, the plaintiffs served only one set of document requests and one set of

interrogatories on the defendants. They served these requests on February 16, 2018, to which the

defendants served their initial responses on March 16, 2018. Doc. No. 144. They have conducted

no third-party discovery.

         Neither after the parties’ pause in the litigation for mediation, nor after the parties continued

discovery under the revised schedule and the Final ESI Protocol, did the plaintiffs object to the list

or identities of the custodians or entities whose files and information the defendants agreed to

search. To the contrary, the plaintiffs agreed that the defendants should search the ESI of six and

only six specific custodians. Doc. No. 183-1 at 8. This agreement is especially significant because

the plaintiffs previously sought the ESI of additional custodians, including two they seek now—

Kwok and Tao—and reached an apparent agreement with the defendants governing production of

that information.




6
 In the motion papers, the plaintiffs do not cite to raising the custodian issue with the Court at any time. The Court
understands the plaintiffs to have raised it only at the April 24, 2018 status conference.
7
  The plaintiffs do complain that the defendants improperly deduplicated items in contravention of the Original ESI
Protocol, Doc. No. 249 at 11 n.6, but that complaint is utterly without merit, as the Final ESI Protocol supersedes the
original and sensibly permits exactly what defendants did: dedupe email across custodians, while deduping non-email
documents only within custodians. Doc. No. 183 at 14. In any event, the Original ESI Protocol permits the very same
thing. Doc. No. 149 at 14.



                                                          7
         Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 8 of 16



       Though the Court resolved certain objections raised in the Final ESI Protocol filing, the

plaintiffs affirmatively agreed to the list of custodians without challenge. Indeed, all the objections

came from the defendants and concerned matters unrelated to the pending motion. See generally

Doc. No. 183. From the first, the plaintiffs were aware that the events underlying the arrest of

Cheng, Yu, and Yuyi in some way touched upon multiple corporate entities across the globe using

the HP brand.     The plaintiffs made this a centerpiece of their proposed Second Amended

Complaint. Doc. No. 79. Yet, the governing ESI protocol provides that the “Corporate Defendants

[defined to include only the named defendants in the litigation] will search for relevant ESI [only]

in the relevant custodians’ [email].” Doc. No. 183 at 5 (emphasis added).

       Regarding non-email files, the governing ESI protocol provided that the entity defendants

did not have any central document system, and that any sharing of non-email files occurred only

when employees sent files “via email or a share drive.” Id. The entity defendants agreed to search

“any share drives, to the extent any exist” and “also [to] search the local company issued hard

drives of the relevant custodians for ESI that was not shared between employees.” Id. Plainly,

this Final ESI Protocol did not require the entity defendants to search or produce responsive

documents from: (1) the email files of anyone other than the six identified custodians, whether

such persons were employed either by an entity defendant or by a non-entity defendant (such as

HP China or H3C); or (2) HP China or H3C servers or hard drives.

       That the governing ESI protocol so limited the search is unsurprising. While the plaintiffs’

only discovery requests defined “HP Entities” to include more than the defendants named in this

lawsuit, Doc. No. 258 ¶ 3, the defendants’ response objected to that scope and they offered to

produce only from the actual defendants in the lawsuit, id. ¶ 8. On March 28, 2018, the plaintiffs

sent the defendants a letter describing deficiencies with the defendants’ document production, but



                                                  8
        Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 9 of 16



the letter did not object to the defendants’ limitation of the scope of the discovery only to actual

defendants. Doc. No. 258-1. On April 26, 2018, the parties met and conferred about the issues

raised in the plaintiffs’ letter. Doc. No. 258 ¶ 6. During this meet and confer, the defendants

explained that the plaintiffs’ “definition of ‘HP Entities’ included more than just Defendants, and

that Defendants could not and would not produce documents from entities (even within the HP

corporate family) other than themselves.” Id. ¶ 8. The plaintiffs did not further object to the

defendants’ limitation on the scope of discovery during the meet and confer. Id. ¶ 9.

       As noted above, defense counsel plainly and unequivocally repeated this position on the

record in court at the April 24, 2018 status conference regarding the Original ESI Protocol. This

occurred just a few weeks after the meet and confer. The plaintiffs did not object to that position

then, other than regarding the inclusion of Kwok and Tao as proposed custodians discussed above,

and subsequently never objected about or raised the defendants’ limitation of discovery to the

named entity defendants with the Court. To the contrary, they agreed to the Final ESI Protocol,

which conformed to the defendants’ position, without objection. While defense counsel had

offered to produce emails regarding Kwok and Tao from the common email server based on his

then “understanding” of the defendants’ email server structure, the parties submitted a different

agreement to the Court in the form of the Final ESI Protocol. When the parties returned to the

Court with this revised ESI protocol and a revised schedule in late 2018, the plaintiffs never raised

the issue of the revised list of ESI custodians; rather, they joined in urging the Court to adopt the

Final ESI Protocol, which excluded HP China and H3C from the scope of the searches and

excluded Kwok and Tao from the list of custodians.

       Pursuant to the adopted scheduling order, the parties agreed to complete document

production by no later than April 15, 2019. Doc. No. 177 at 3. The defendants commenced their



                                                 9
        Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 10 of 16



document productions, making their first production on January 30, 2019, a second production on

March 27, 2019, and a final production on April 15, 2019. The defendants served their amended

responses to the plaintiffs’ document requests on March 27, 2019, and their amended responses to

the plaintiffs’ interrogatories on April 17, 2019. Doc. No. 194 at 3. While the defendants made

timely document productions, the plaintiffs raised concerns about certain deficiencies they

believed were present in those productions. Id. at 3. On March 29, 2019, the parties met and

conferred to address the plaintiffs’ identification of deficiencies in the defendants’ objections and

responses, to which the defendants’ responded by filing amended objections and responses on

April 17, 2019. Id.

       The plaintiffs then filed a status report with the Court on June 4, 2019, stating that there

were deficiencies with the defendants’ document productions; this report does not specifically

complain about a failure to search H3C or HP China for documents. Doc. No. 195. Then, prior

to a status conference before the Court on July 12, 2019, and with a looming July 23, 2019 deadline

for filing motions to compel, the plaintiffs sent a letter to the defendants alleging deficiencies in

the defendants’ document productions. Doc. No. 242-11. Though this letter complains about the

“paucity” of documents produced, identifies specific documents that ought to be produced, and

suggests support for the conclusion that other discoverable material exists, it never expressly

requests a search of files held by HP China or H3C.

       On August 23, 2019, the plaintiffs filed a motion to compel, Doc. No. 234, which the Court

denied without prejudice and with leave to renew subject to: (1) the parties’ meeting and

conferring; (2) the plaintiffs’ compliance with Local Rule 37.1(b); and (3) the restriction that any

renewed motion to compel be “limited to the issues in the [July 12, 2019] letter.” Doc. No. 239.

In so doing, the Court also denied as moot the defendants’ motion to strike the plaintiffs’ motion



                                                 10
         Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 11 of 16



to compel as untimely. Id. The plaintiffs subsequently filed their renewed motion to compel on

October 8, 2019. Doc. No. 249. That motion is now ripe.

II.      DISCUSSION

         The plaintiffs raise three primary complaints. First, the plaintiffs argue that the defendants

should search the files of eight additional custodians.8 The time for reopening electronic discovery

has long passed. The defendants disclosed persons with knowledge of the events in question in

their initial disclosures. The plaintiffs, who are not without their own knowledge of the defendants

or their employees, agreed to the search of the files of the six employees identified by the

defendants in the Final ESI Protocol. They did not seek to add more custodians despite ample

opportunity to do so both at the time and subsequently. Indeed, they did not even seek discovery

from all seven of the persons the defendants initially identified as persons with knowledge.

Compare Doc. No. 249-5 at 4–6 with Doc. No. 183-1 at 8. Nor did they serve supplemental

discovery requests.9

         This request is not the basis for a motion to compel, but for a motion reopen electronic

discovery or to extend the expired deadlines for such discovery.10 The plaintiffs have not

established good cause for either request, especially at this late date, in the face of their agreements

to the parameters of electronic discovery governing this case and in light of their general lack of


8
 The plaintiffs’ motion refers to Robert Cozzolina, Ian Fowlis, Gerri Gold, James Kwok, Richard Olson, Liu Rui,
Meng Tao, and Ross West. Doc. No. 249.
9
  Some of the proposed additional custodians were not identified in the defendants’ initial disclosures. The defendants
refer to these individuals as the so-called “Executive Group” and includes Cozzolina, Fowlis, Gold, Olson, and West.
Doc. No. 257 at 16. The plaintiffs have maintained from the outset that the misconduct they allege was committed by
various persons and that said misconduct ran all the way up to the CEO. They made no apparent effort to pursue this
in discovery, and they have not established that these additional proposed custodians have substantial discoverable
information sufficient to warrant reopening discovery now.
10
  The plaintiffs recognize as much, conceding in a footnote that the “overarching problem” in their view with the
defendants’ production is the “exclusion as custodians of over a hundred” employees. Doc. No. 249 at 14 n.9. This
“exclusion” is the direct result of the parties’ agreement; in any event, even now, plaintiffs’ counsel seeks only eight
additional custodians, not the hundred plus referred to in the footnote.

                                                          11
         Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 12 of 16



diligence. The Court further notes that it cautioned the parties at the April 24, 2018 conference to

resolve electronic discovery matters early so as to not have to do the discovery “twice.”11 Doc.

No. 272 at 16. As such, this request is DENIED.12

         Second, the plaintiffs now argue that the defendants are required to produce documents

from other related HP entities. However, the plaintiffs elected not to name these entities as

defendants and elected not to serve third-party discovery requests on these entities or to seek

discovery by way of international treaties. The plaintiffs initially requested that the defendants

produce documents from other HP entities in the course of the parties’ negotiation over discovery

in 2018. Compare Doc. No. 149-1 at 4 with Doc. No. 183-1 at 7–8. The defendants refused to do

so, but the plaintiffs never brought the dispute to the Court, except peripherally as it pertained to

Kwok and Tao. Ultimately, the plaintiffs dropped their request and joined the defendants in urging

the Court to adopt the Final ESI Protocol that omitted any such requirement. The plaintiffs could

have pressed their request at any point during the discovery period. They did not. From well

before filing this lawsuit, the plaintiffs were aware of the existence and involvement in some

degree of other HP entities. The plaintiffs’ request to reopen discovery is too late. There is simply




11
   Ironically, as far back as 2006, counsel for the plaintiffs, Dimitry Joffe, appreciated that the rise of electronic
discovery along with the related rule changes “[a]s a practical matter . . . require advance planning in order to avoid
the many potential pitfalls in the area of electronic discovery.” Warren R. Stern, Marc Wolinsky, Dimitry Joffe &
Alison L. Plessman, Electronic Discovery and the Proposed Amendments to the Federal Rules of Civil Procedure, 6
SEC. LITIG. REP. 13 (2006).
12
   The plaintiffs argue in their memorandum that the defendants succeeded in excluding Schultz, Whitman, McCarthy,
and Patterson as custodians based on the representation that they had no relevant information. Doc. No. 249 at 11–
12. For authority, the plaintiffs cite the Original ESI Protocol. Id. At best, this reference paints an inaccurate picture.
While the plaintiffs accurately characterize the defendants’ position back in April 2018, the Court made clear, at the
status conference on April 24, 2018, despite the defendants’ position, that the plaintiffs were “entitled” to certain
discovery from McCarthy and that the plaintiffs could pursue certain focused discovery aimed at Whitman and
Schultz. Patterson was not then a person in dispute. The plaintiffs additionally argue, citing the same Original ESI
Protocol, that the defendants succeeded in excluding Kwok and Tao as custodians. Doc. No. 249 at 12–13. That is
simply wrong. At the conference, the parties reached an agreement as to these two custodians. Subsequently, months
later, the parties proposed a Final ESI Protocol not listing Kwok and Tao as custodians. The plaintiffs agreed to that
list of custodians without objection or qualification.

                                                           12
        Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 13 of 16



no good cause to reopen discovery. The Court also notes that the plaintiffs did not make either

their request to compel the production of documents from other entities or their request to expand

the number of custodians in their July 12, 2019 letter. Thus, neither request is properly presented

in the motion. Like the plaintiffs’ request to compel the production of documents from custodians

not identified in the Final ESI Protocol, their request to compel the production of documents from

other related HP entities is DENIED.

       Third, the plaintiffs now recite numerous discovery requests in the form prescribed by

Local Rule 37 followed by an argument that one or more documents that they seek must exist and

ought to be produced. They present no objection by the defendants for the Court to consider in

evaluating the defendants’ responses to those document requests (other than as noted above). They

have identified no deviation from the Final ESI Protocol committed by the defendants in the course

of the defendants’ search for documents. In short, they have identified nothing to compel. In

addition, as noted above, the Court limited the scope of the plaintiffs’ renewed motion to compel

to the issues raised in their July 12, 2019 deficiency letter. At least as to Interrogatory No. 5 and

some of the document requests, the plaintiffs ignored that limitation but have established no basis

for the Court to relax its requirement. Thus, these requests are DENIED on that basis as well.

       At best, the plaintiffs have suggested the possibility that reopening discovery by requiring

the defendants to search the files of additional custodians or to search additional sources of ESI

might reveal additional relevant documents. The Court does not lightly reject their request. It has

considered the admonition of the first rule of civil procedure to construe the rules “to secure the

just, speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1;

see also Fed. R. Civ. P. 26(b)(1) (requiring proportionality in discovery). It is also mindful of the

fact that the arrest and imprisonment in China of three persons for approximately seven months



                                                 13
         Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 14 of 16



underlies this lawsuit. These are serious matters the plaintiffs bring to this Court. The Court has

provided ample opportunity for the plaintiffs to develop their claims. They filed or sought to file

five complaints between December 2015 and the present time, the last of which, partially allowed

by the Court, dramatically expanded the scope of the defendants and claims. But the Court never

prevented the plaintiffs from naming any HP entity as a defendant. The paper and electronic fact

discovery period itself has run from roughly December 2017 (not including an earlier period to

produce the seized equipment in the United States, which was resisted by the plaintiffs) without

interruption until the spring of 2019.13 The parties drafted and agreed to this schedule, which was

revised post-mediation as the parties jointly proposed. The parties also jointly agreed to the

governing ESI protocol. The plaintiffs lodged no objections to that protocol. They never requested

the Court to require the defendants to search more locations and ultimately agreed to the number

and identities of the custodians to search. The Court has never prevented the plaintiffs from taking

discovery from any custodian or entity. The Court also cautioned the parties to resolve electronic

discovery issues in advance given the expense involved and the burden posed by doing such

discovery “twice.” Doc. No. 272 at 16. Now, in the guise of a motion to compel, the plaintiffs

seek to reopen discovery. After careful consideration under the totality of the circumstances, this

request is DENIED.

        One final point is worth noting. The plaintiffs have not pointed to any specific failure on

the part of the defendants to follow the Final ESI Protocol—indeed, they do not cite to the Final

ESI Protocol at all in their motion. See generally Doc. No. 249. But because of the seriousness

of the allegations at the heart of this action, the Court, sua sponte, required the defendants to




13
  The Court notes that this was a period for paper and electronic discovery only. Pursuant to the phased schedule
crafted by the parties, the parties contemplate depositions at a later point in the litigation process.

                                                       14
        Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 15 of 16



provide supplemental information detailing the sources of ESI they searched and the methods

according to which they conducted their searches. See Doc. No. 276. Having reviewed the

defendants’ response (Doc. No. 279), the Court is satisfied that they have met their discovery

obligations under the Final ESI Protocol.

       Several privilege issues require brief discussion. First, the plaintiffs urge the Court to reject

virtually all the defendants’ privilege designations on the ground that Chinese law applies, and it

recognizes no such privilege. The Court rejects this argument as a general matter. In addition,

that Massachusetts privilege law governs in this diversity case in which the substantive law of

Massachusetts appears to govern (a point not presently disputed by the plaintiffs) is well explained

by the defendants in their memorandum. Doc. No. 257 at 23–25. Second, the defendants did not

waive the privilege by engaging in otherwise privileged communications with other entities when

those entities shared common interests such as international protection of HP brands, trademarks,

and good will. On this record and showing, nothing more is required. Third, the plaintiffs have

failed to provide the Court with a sufficient basis to warrant in camera review of even a “selection”

of the privileged documents to determine whether the crime-fraud exception applies. Fourth, while

the plaintiffs advance general complaints about the defendants’ privilege designations, they have

failed to identify nonprivileged documents that defendants designated as privileged, or to identify

any documents requiring in camera review. Fifth, that many documents are designated as

privileged and that much of the response to the arrest involved discussions seeking legal advice is

unsurprising. The plaintiffs’ case focuses on a single sale transaction and the subsequent arrest

and detention of three of the plaintiffs. One would expect that the defendants’ response to the

arrest and detention arising from the sale of alleged counterfeit goods involved a substantial




                                                  15
         Case 1:16-cv-10386-LTS Document 280 Filed 11/15/19 Page 16 of 16



amount of legal advice.         That the plaintiffs named in-house counsel as a defendant likely

contributed to this phenomenon.14

        Accordingly, the plaintiffs’ Motion to Compel, Doc. No. 249, is DENIED. Pursuant to the

previously established schedule, Doc. No. 262 at 54, the plaintiffs have thirty days from the date

of this Order to produce their expert report(s) regarding whether the goods at issue in this case

were counterfeit. The defendants have thirty days after service of the plaintiffs’ report(s) to

produce their expert report(s). The parties then have thirty days for expert depositions. In addition,

at some point during this ninety-day period, the defendants may take a Rule 30(b)(6) deposition

regarding their spoliation argument. See id. No other depositions are permitted without filing a

motion and obtaining an authorization ruling from the Court. Thirty days after the above expert

discovery schedule, the defendants shall file their motion for summary judgment (if any). The

plaintiffs have thirty days to oppose the motion, and the defendants have ten days to reply. In

addition, within fourteen days of this Order, the parties shall file a joint status report setting forth

their joint or separate positions for a schedule to govern the remainder of the litigation and whether

any of that may occur prior to the Court’s ruling on summary judgment.

                                                            SO ORDERED.


                                                             /s/ Leo T. Sorokin
                                                            Leo T. Sorokin
                                                            United States District Judge




14
  Nothing in the record before the Court suggests anything improper in the defendants’ production of a copy of a
“verification report” submitted to the Chinese police, while designating the drafts exchanged with counsel as
privileged. No privilege attaches to what was shared with the Chinese police. The log indicates that the lawyers
provided legal advice on the document as it developed. These communications are privileged. Whether a draft on an
HP China server, for example, is privileged is not now before the Court.

                                                       16
